FILED
                             NOT FOR PUBLICATION                             JAN 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PATRICIA PEREZ ROCHA,                            No. 07-70550

               Petitioner,                        Agency No. A095-443-749

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Patricia Perez Rocha, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
reconsider its decision denying her motion to reopen. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss the petition for review.

       Nearly four months after the BIA issued its final decision, on June 29, 2006,

Rocha filed a motion to reconsider, where she asserted an ineffective assistance of

counsel claim. The BIA denied the motion because it was untimely, because

Rocha failed to establish that equitable tolling applied, and because Rocha failed to

show that she complied with Matter of Lozada, 19 I & N Dec. 637 (BIA 1988) or

that she was prejudiced by her former attorney’s actions. Rocha fails to challenge

any of these findings. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not raised in the opening brief are deemed waived).

       We lack jurisdiction to consider Rocha’s contentions regarding the BIA’s

May 26, 2004 order dismissing her appeal from an immigration judge’s decision

denying her application for cancellation of removal, because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

       PETITION FOR REVIEW DISMISSED.




RA/Research                               2                                      07-70550